Citation Nr: 0328777	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  98-17 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, 
including as a manifestation of undiagnosed illness.  

2.  Entitlement to service connection for chronic 
muscle/joint pains, including as manifestations of 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from September 1987 
to September 1991, including service in Southwest Asia during 
the Persian Gulf conflict.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, among other determinations, denied 
service connection for chronic fatigue and muscle/joint 
pains, finding that such disorders had not been incurred in 
service and were not manifestations of undiagnosed illness 
within the meaning of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.  The June 1998 rating decision confirmed a prior 
March 1996 rating decision by the Philadelphia RO decision 
following VA decentralization of adjudication of Persian Gulf 
claims.  

By an April 2000 decision, the Board remanded the issues 
involving chronic fatigue and multiple joint pains to the RO 
for additional evidentiary development and readjudication.  
By the same decision, the Board awarded service connection 
for sinusitis as a manifestation of an undiagnosed illness 
and denied service connection for burning eyes, a respiratory 
disorder, nausea, a cervical spine disability, and a skin 
disorder, including entitlement as manifestations of 
undiagnosed illness.  The RO subsequently continued its prior 
denial of service connection for both of the disabilities 
addressed on remand and returned the case to the Board for 
further review on appeal.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
demonstrate that chronic fatigue was manifest in service or 
that chronic fatigue due to undiagnosed illness has been 
present since service.  

2.  The competent medical evidence of record does not 
demonstrate that chronic muscle/joint pains were manifest in 
service or that chronic muscle/joint pains due to undiagnosed 
illness have been present since service.  


CONCLUSIONS OF LAW

1.  Chronic fatigue was not incurred in or aggravated by 
service and chronic fatigue as manifestation of undiagnosed 
illness may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.317 (2002).  

2.  Chronic muscle/joint pains were not incurred in or 
aggravated by service and chronic muscle/joint pains as a 
manifestation of undiagnosed illness may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. § 3.317 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The United States Court of Appeals for Veterans Claims 
(Court), citing Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
has held that the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date, and that the Board must determine whether the various 
provisions of the VCAA apply to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2000).  However, 
in a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that Section 3A of 
the VCAA (setting forth expanded VA notification and duty to 
assist obligations) did not apply retroactively, and 
overruled Holliday and Karnas to the extent that they 
permitted retroactive application of the VCAA and conflicted 
with relevant decisions of the Supreme Court.  Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  In the 
present case, it appears that although the veteran's claim 
for increase was filed before November 9, 2000, the VCAA is 
applicable because the claim remains in a pending status 
before the Board and is therefore not yet final.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the statement of the case and the 
supplemental statement of the case set forth the applicable 
law and regulations and explained why the RO denied the 
veteran's claim.  The June 2003 supplemental statement of the 
case set forth the full text of the VCAA regulations.  

In addition, the record shows that in October 2001 the RO 
sent the veteran a letter that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
The letter told him that medical records would be obtained if 
he provided the names and addresses of all medical providers 
and the approximate dates of treatment and that the RO would 
help him obtain material such as medical records, employment 
records, or records from Federal agencies if he gave enough 
information to enable VA to request them.  The forms required 
to authorize the release of private medical records to the VA 
were provided.  The essence of the approach set forth in this 
letter was to allocate the responsibility for procuring 
evidence between the veteran and VA, such that the VA would 
make official requests for all records for which the veteran 
provided adequate identifying information and executed 
release authorizations.  In the aggregate, the statement of 
the case, the supplemental statement of the case, and the RO 
letters are sufficient to put the veteran on notice of the 
requirements of the law, the evidence needed to support his 
claim, the information he must supply to permit VA assistance 
in developing his claim, and the evidence to be procured by 
the VA in furtherance of its duty to assist pursuant to the 
requirements of Quartuccio.  

In addition, the Board finds that the October 2001 VCAA 
notification letter sent to the veteran is legally 
sufficient.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. September 22, 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year in which to submit evidence.  Although the 
October letter stated that a response within 60 days would be 
preferable, it the letter expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  
Therefore, the veteran was properly notified of his statutory 
rights.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

With respect to the duty to assist, the record reflects that 
the relevant evidence in this case has been developed to the 
extent possible.  All known and available VA outpatient 
treatment records are of record.  Pursuant to the Board 
remand, the veteran underwent a VA examination for the 
express purpose of determining whether he has chronic fatigue 
or muscle/joint pains as manifestations of undiagnosed 
illness.  To the extent that the Board can ascertain, there 
is no additional VA or private evidence that might be 
obtained to substantiate the veteran's claim.  VA is not 
required under the VCAA to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2002); see also Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (when there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating his claim, the VCAA does not apply).  

In light of the foregoing, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.  

Legal criteria  

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2002).  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446. That 
statute, in part, added a new section 1117 to Title 38, 
United States Code. Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid. In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War. In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001. This extension of the presumptive period was adopted as 
a final rule in March 1998, and on October 21, 1998, Public 
Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006. This interim rule 
became effective November 9, 2001, with the comment period to 
end January 8, 2002.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001," 
Public Law 107-103, which amends various provisions of 38 
U.S.C. §§ 1117 and 1118, effective March 1, 2002.  See 66 
Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (codified at 38 
C.F.R. § 3.317(a)(1)(i)).  

Under the revised provisions of 38 U.S.C.A. § 1117, the 
Secretary may pay compensation to a Persian Gulf veteran who 
has a qualifying chronic disability that became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia Theater of Operations during the Persian Gulf 
war, or, to a degree of 10 percent or more during the 
presumptive period established by the Secretary of Veterans 
Affairs.  For purposes of this section, the term "qualifying 
chronic disability" means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) an undiagnosed illness, (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, (C) any 
diagnosed illness that the Secretary determines by regulation 
warrants a presumption of service connection.  See 
38 U.S.C.A. § 1117(a)(1) as amended by § 202 of HR 1291, PL 
107-103.  

For purposes of this section, signs or symptoms that may be a 
manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following:  (1) fatigue, (2) 
unexplained rashes or other dermatological signs or symptoms, 
(3) headache, (4) muscle pain, (5) joint pain, (6) 
neurological signs and symptoms, (7) neuropsychological signs 
or symptoms, (8) signs or symptoms involving the upper or 
lower respiratory system, (9) sleep disturbances.  
38 U.S.C.A. § 1117(g) as amended by § 202 of HR 1291, PL 107-
103).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b) (2002).  

I.  Chronic fatigue

Factual Background  

The veteran's service medical records contain no reference to 
complaints or findings of chronic fatigue.  No abnormalities 
were noted on examination for separation.  

The veteran underwent a Persian Gulf War examination in April 
1993.  There were no complaints of fatigue.  

In May 1995 the veteran filed an original claim for service 
connection for multiple symptoms claimed as manifestation of 
Gulf War syndrome.  Outpatient treatment records dated in 
1994 and 1995 were subsequently received.  In February 1994 
the veteran complained of a history of fatigue, stating that 
he felt drained when he got home from work and had no energy.  
The diagnostic impression was chronic fatigue, rule out 
increased thyroid.  

In December 1996 the veteran submitted statements from his 
wife and each of his parents describing various symptoms that 
the veteran had had since his return from the Persian Gulf, 
including fatigue.  

In August 2000 the veteran underwent a chronic fatigue 
syndrome examination by a VA nurse practitioner.  He 
complained that he had had joint pain and muscle aching since 
working as a mechanic in service.  He had worked as a 
mechanic since service but was now working in a less 
strenuous job in an auto parts store.  He claimed that he was 
constantly tired and that his muscles hurt.  He complained of 
pain in his shoulders, hips, knees feet and ankles.  He 
related that a private physician had been unable to determine 
what was wrong.  The examiner concluded that the requirements 
for a diagnosis of chronic fatigue syndrome were not met.  
The clinical impression was chronic generalized muscle 
strain.  The report stated that "[c]onsidering his 
profession, it is very likely that his symptoms were caused 
by the stretching and lifting required to perform heavy 
mechanical work.  As he began this type of work in the 
service, it was an easy transition to continue after 
discharge, since this is what he was trained to do.  He 
continued for years after discharge, further exacerbating any 
existing condition."  

At a VA examination in August 2000, the veteran described 
generalized aching and pain involving numerous joints, worse 
in the cervical spine.  The physician stated that "the 
diagnosis cannot be made beyond multiple joint pains and 
fatigue by history of unknown etiology."  [Emphasis added]

Legal analysis  

The United States Court of Appeals for Veterans Claims 
(Court) has held that to establish service connection, the 
evidence must show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service and, (3) 
a relationship or nexus between the current disability and 
any injury or disease during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

Although chronic fatigue has been documented in the record 
since service, service medical records contain no reference 
to complaints of fatigue and none were reported for several 
years after discharge.  The absence of chronic fatigue in 
service precludes a grant of service connection based on 
direct service incurrence.  

Effective in December 2001, newly enacted provisions of the 
Veterans Education and Benefits Expansion Act of 2001 which 
substantially expanded the criteria for the payment of 
compensation for certain types of illnesses, including 
"medically unexplained chronic multisymptom illness" such as 
chronic fatigue syndrome, which may now be classified as 
undiagnosed illness within the meaning of the Persian Gulf 
War Veterans Act of 1994.  The RO did not notify the veteran 
of the provisions of the new law in the statement of the case 
or supplemental statement of the case, but the omission does 
not affect the present appeal since the claim is limited to 
chronic fatigue rather than a "cluster of signs or symptoms" 
contemplated under the new law.  

A disorder for which a diagnosis is established, including 
fatigue, cannot qualify for grant of service connection under 
the provisions of law relating to undiagnosed illness.  The 
evidence of record includes medical opinions regarding the 
question of whether the veteran's chronic fatigue is due to 
an undiagnosed illness or to some other cause.  In August 
2000 the veteran underwent an orthopedic examination by a VA 
physician and a chronic fatigue syndrome examination by a 
nurse practitioner in order to ascertain, if possible, the 
etiology of the veteran's chronic fatigue and muscle/joint 
pains, respectively.  The opinion of the nurse practitioner 
was unfavorable as to both claims while the opinions of the 
physician supported both claims.  The Board must determine 
the weight and probity of these opinions in light of their 
inherent characteristics and their relationship to other 
items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997).  

To the extent that it addresses fatigue, the opinion of the 
nurse practitioner does so in the context of a discussion of 
whether the diagnostic criteria for chronic fatigue syndrome 
are met.  Chronic fatigue syndrome is not at issue.  The 
clinical impression cites muscle strain only; a conclusion 
that fatigue is also related to physical exertion and muscle 
strain is not stated outright but is left to inference.  The 
lack of a clear conclusion based on documented findings 
reduces the evidentiary value of the opinion.  The opinion of 
the other examiner, however, contains a clear statement that 
the veteran's fatigue is of unknown etiology and that opinion 
is entitled to correspondingly greater weight.  It 
specifically notes the absence of evidence to explain the 
veteran's disability.  

However, regardless of which opinion is deemed to be more 
persuasive, a grant of service connection for a disability as 
a manifestation of undiagnosed illness requires that the 
disorder be at least 10 percent disabling in order to qualify 
for the applicable undiagnosed illness presumption.  Although 
chronic fatigue syndrome per se is not at issue, if service 
connection were granted for chronic fatigue as a 
manifestation of undiagnosed illness, it would still be rated 
under the provision of the VA rating schedule that pertains 
to chronic fatigue syndrome.  Under Diagnostic Code 6354, a 
10 percent rating is provided for symptoms of chronic fatigue 
syndrome that "wax and wane but result in periods of 
incapacitation of at least one but less than two weeks total 
duration per year, or; symptoms controlled by continuous 
medication."  38 C.F.R. § 4.88b, Code 6354 (2002).  The 
veteran's fatigue clearly does not meet these criteria.  He 
does not take medication or otherwise receive treatment for 
fatigue, and he has specifically reported that he does not 
suffer periods of complete incapacitation.  Consequently, 
even if the opinion attributing chronic fatigue to 
undiagnosed illness is accepted, the fact that the disorder 
is not 10 percent disabling under the applicable criteria 
precludes the granting of service connection under the 
undiagnosed illness presumption.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against the granting of 
service connection for chronic fatigue as a manifestation of 
undiagnosed illness.  Where a preponderance of the evidence 
is against a claim, the benefit of the doubt doctrine does 
not apply and the claim must be denied.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2002); see also 38 C.F.R. § 3.102 (2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

II.  Chronic muscle/joint pains 

Factual Background  

Service department medical records show that in January 1988 
the veteran was seen for neck and back pain after an injury.  
In June 1990 he was treated for elbow pain after an injury 
changing a tire.  In September 1990 he was seen for foot pain 
and numbness.  Service medical records contain no reference 
to chronic muscle/joint pains.  

The veteran underwent a Persian Gulf War examination in April 
1993.  There were no complaints or findings of chronic 
muscle/joint pains.  

In May 1995 the veteran filed an original claim for service 
connection for multiple symptoms claimed as manifestations of 
Gulf War syndrome.  Outpatient treatment records dated in 
1994 and 1995 were subsequently received.  An entry dated in 
May 1995 noted complaints of multiple joint pains.  A 
provisional diagnosis of questionable Gulf War syndrome was 
recorded.  

In December 1996 the veteran submitted statements from his 
wife and each of his parents describing various symptoms that 
the veteran had had since his return from the Persian Gulf, 
including joint and muscle pains.  

At a VA examination in August 2000, the veteran described 
generalized aching and pain involving numerous joints, worse 
in the cervical spine.  The aches had become noticeable while 
working as an auto mechanic.  The pain was worse with 
exertion and were relieved by rest.  There was no limitation 
of motion, weakness, loss of muscle mass or tightness.  There 
were no positive examination findings.  The physician stated 
that "the diagnosis cannot be made beyond multiple joint 
pains and fatigue by history of unknown etiology."  

Legal analysis 

Analysis of the issue of service connection for muscle/joint 
pains parallels that of the issue of service connection for 
chronic fatigue.  The disorder was not documented in service 
or until several years after separation; the only orthopedic 
disorders noted in service were related to acute injuries.  
No basis for a grant of service connection based on direct 
service incurrence is shown in the record.  

The record contains two relevant medical opinions, one 
favorable and one unfavorable, as to whether the symptoms are 
due to undiagnosed illness.  The opinion of the nurse 
practitioner attributing the symptoms to chronic generalized 
muscle strain cannot be dismissed as vague or ambiguous; to 
the contrary, it reflects detailed correlation with the 
veteran's work history during and after service.  On the 
other hand, the same history was considered by the other 
examiner, a physician, who declined to cite a specific cause 
for the veteran's symptoms and expressed the conclusion that 
no diagnosis could be made.  

The record does not provide a convincing basis for either 
acceptance or rejection of either medical opinion in this 
case as to the question of whether chronic muscle/joint pains 
are manifestations of undiagnosed illness.  However, even if 
reasonable doubt is resolved in the veteran's favor on this 
point, the veteran's symptoms are not shown to be ratable at 
10 percent under any provision of the VA rating schedule.  
Since there is no code that applies specifically to 
generalized muscle/joint pains, a rating by analogy would be 
required, and the only reasonably analogous code would appear 
to be Diagnostic Code 5003 pertaining to arthritis.  
38 C.F.R. § 4.71a, Code 5003 (2002).  Under that code, 
ratings are assigned on the basis of limitation of motion of 
the joints in which the presence of arthritis is shown by X-
rays.  Where limitation of motion is not shown, a 10 percent 
rating can be assigned when there is X-ray evidence of 
involvement of two or more major joints or minor joint 
groups.  The veteran does not have limitation of motion of 
any joint, and the Board is unable to find that a provision 
requiring X-ray findings alone as the basis for assigning a 
rating is truly analogous for the purpose of assigning a 
rating to satisfy the undiagnosed illness presumption.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against the granting of 
service connection for chronic muscle/joint pains as 
manifestations of undiagnosed illness.  Where a preponderance 
of the evidence is against a claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); see also 
38 C.F.R. § 3.102 (2002); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  


ORDER

Service connection for chronic fatigue, including as a 
manifestation of undiagnosed illness, is denied.  

Service connection for chronic muscle/joint pains, including 
as manifestations of undiagnosed illness, as a manifestation 
of undiagnosed illness is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



